DETAILED ACTION

Election/Restrictions

This application contains claims directed to the following patentably distinct species.

Species 1: A method and system for identifying a leak for dynamic logging comprising a logging tool comprising receivers [see figs. 1, 2A, 2B and 5], and classified in E21B47/107.
Species 2: A method and system for identifying a leak for dynamic logging comprising using a downhole fiber that is temporarily deployed in a wireline system in which a bottom hole gauge is connected to the distal end of the downhole fiber [see figs. 4A and 5, par. 0032], and classified in E21B47/10.
Species 3: A method and system for identifying a leak for dynamic logging comprising using a downhole fiber that is permanently deployed and attached to an outside surface of a production tubing [see figs. 4B and 5, par. 0033], and classified in E21B47/114.
Species 4: A method and system for identifying a leak for dynamic logging comprising using a downhole fiber that is permanently deployed and attached to the outside surface of the production casing [see figs. 4C and 5, par. 0032], and classified in E21B47/113.
Species 5: A method and system for identifying a leak for dynamic logging comprising using a downhole fiber that is temporarily deployed in a coiled tubing system in which the bottom hole gauge is connected to the distal end of the downhole fiber [see figs. 4D and 5, par. 0035], and classified in E21B47/117.
Species 6: a method and a system that includes Species 1 in combination with direct wave arrivals [see fig. 9, par. 0044], and classified in E21B47/10 and E21B47/107.
Species 7: a method and a system that includes Species 2 in combination with direct wave arrivals [see fig. 9, par. 0044], classified in E21B47/10 and E21B47/113.
Species 8: a method and a system that includes Species 3 in combination with direct wave arrivals [see fig. 9, par. 0044,] and classified in E21B47/10 and E21B114.
Species 9: a method and a system that includes Species 4 in combination with direct wave arrivals [see fig. 9, par. 0044], and classified in E21B47/10 and E21B47/113.
Species 10: a method and a system that includes Species 5 in combination with direct wave arrivals [see fig. 9, par. 0044], and classified in line E21B47/10 and E21B47/117.
Species 11: A method and system for identifying a leak for static logging comprising a logging tool comprising receivers [see figs. 1, 2A, 2B and 6], and classified in G01V1/50.
Species 12: A method and system for identifying a leak for static logging comprising using a downhole fiber that is temporarily deployed in a wireline system in which a bottom hole gauge is connected to the distal end of the downhole fiber [see figs. 4A and 6, par. 0032], and classified in G01V1/46.
Species 13: A method and system for identifying a leak for static logging comprising using a downhole fiber that is permanently deployed and attached to an outside surface of a production tubing [see figs. 4B and 6, par. 0033] and classified in G01V1/52.
Species 14: A method and system for identifying a leak for static logging comprising using a downhole fiber that is permanently deployed and attached to the outside surface of the production casing [see figs. 4C and 6, par. 0032], and classified in G01V11/002.
Species 15: A method and system for identifying a leak for static logging comprising using a downhole fiber that is temporarily deployed in a coiled tubing system in which the bottom hole gauge is connected to the distal end of the downhole fiber [see figs. 4D and 6, par. 0035], classified in class G01V1/50 and E21B47/113.
Species 16: a method and a system that includes Species 11 in combination with direct wave arrivals [see fig. 9, par. 0044], and classified in G01V1/50 and E21B47/10.
Species 17: a method and a system that includes Species 12 in combination with direct wave arrivals [see fig. 9, par. 0044], and classified in G01V1/46 and E21B47/10.
Species 18: a method and a system that includes Species 13 in combination with direct wave arrivals [see fig. 9, par. 0044], and classified in G01V1/52 and E21B47/114.
Species 19: a method and a system that includes Species 14 in combination with direct wave arrivals [see fig. 9, par. 0044], and classified in G01V11/002, E21B47/113.
Species 20: a method and a system that includes Species 15 in combination with direct wave arrivals [see fig. 9, par. 0044], and classified in G01V1/50 and E21B47/113.
Species 21: a method to train a system using machine learning [see fig. 10], and classified in G05B13/00.

The species are independent or distinct because each species will require a separate search in different classes. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic for species 1-10, claim 8 is generic for species 11-20, claim 13 is generic for species 6-10 and 16-20.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each species requires a separate search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966. The examiner can normally be reached 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN D BALSECA/Examiner, Art Unit 2685